Citation Nr: 1004275	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  09-07 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to 
October 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2008 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office Center (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In May 2007, the RO denied the Veteran's initial claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  Although provided notice of this 
decision that same month, the Veteran did not perfect an 
appeal thereof.

2.  Evidence received since the May 2007 RO decision is new 
and material, and raises a reasonable possibility of 
substantiating the claims for service connection for 
bilateral hearing loss and tinnitus.  

4.  The evidence of record shows that the Veteran's 
bilateral hearing loss and tinnitus is related to his 
military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's May 2007 rating decision, and the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus 
are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

2.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009).


3.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issues on appeal herein. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326 (2009).  This is so because the Board is taking 
action favorable to the appellant by granting the issues at 
hand.  As such, this decision poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's service treatment records appear to have been 
destroyed by fire.  Consequently, there is a heightened 
obligation on VA to provide an explanation of the reasons or 
bases for its findings and to consider the benefit of the 
doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

I.  New and Material Evidence

In December 2006, the Veteran filed his initial claim for 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  In May 2007, the RO issued a rating decision 
that denied the Veteran's claims.  Although provided notice 
of this decision that same month, the Veteran did not 
perfect an appeal thereof, and it became final.  See 
38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2009).

In April 2008, the Veteran filed his current claims to 
reopen the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The underlying basis for the RO's May 2007 rating decision 
was that there was no evidence linking the Veteran's current 
bilateral hearing loss and tinnitus to his military service.  
Comparing the evidence received since the RO's May 2007 
rating decision, the Board finds that the additional 
evidence submitted includes evidence which is new and 
material as to the issues of service connection for 
bilateral hearing loss and tinnitus.  Specifically, the 
newly submitted evidence includes an August 2008 private 
examiner's opinion that the Veteran's current bilateral 
hearing loss and tinnitus are related to noise exposure and 
acoustic trauma during his military service.  Accordingly, 
new and material evidence has been submitted, and the claims 
for service connection for bilateral hearing loss tinnitus 
must be reopened.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  

For a veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA 
shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding 
the fact that there is no official record of such incurrence 
or aggravation in such service. 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

Historically, the Veteran served on active duty in the Army 
from November 1950 to October 1952.  His report of 
separation listed his inservice specialty as automobile 
mechanic.  It also noted that he served in Korea, and was 
awarded a Combat Infantry Badge.

In support of his claim, the Veteran submitted a December 
2006 statement in which he indicated that he had purchased 
one hearing aid in October 1987.  An August 1987 private 
audiologist report noted findings consistent with bilateral 
hearing loss.  The report confirms the Veteran's contentions 
regarding the purchase of a hearing aid in 1987.

In May 2007, a VA audiological examination noted the 
Veteran's history of high risk noise exposure while in 
Korea, including engine nose and weapons fire.  It also 
noted the Veteran's other risk factors, including his post 
service occupation as a mechanic and recreational noise 
exposure from power tools and occasional hunting.  An 
audiological evaluation revealed a fairly symmetrical low to 
high frequency sensorineural hearing loss of moderate to 
moderately severe degree, which meets 38 C.F.R. § 3.385.  As 
for tinnitus, the Veteran reported that he has periodic 
tinnitus which began during his tour in Korea.  The VA 
examiner then opined that the evidence does not support the 
Veteran's claim for hearing loss and tinnitus.  In support 
of this opinion, the VA examiner stated:

His exposure to high risk noise was 
predominantly associated with his work 
as a mechanic.  He stated 155 Howitzers 
commonly fired over his work area.  
These noise risks are not considered 
significant compared to military 
personnel firing weapons associated with 
combat actions.  In addition, his 5-7-07 
hearing examination reveals a pattern of 
impairment not consistent with noise 
exposure being a significant factor 
giving rise to his present auditory 
status. 

An August 2008 private audiologist report noted the 
Veteran's history of noise exposure while in the military.  
The examiner noted that the Veteran's separation 
documentation showed that he was an auto mechanic and earned 
a Combat Infantry Badge.  The Veteran reported that he has 
intermittent tinnitus in both ears, which began during his 
tour in Korea.  Post service noise exposure was noted to 
include his being a mechanic, occasionally using power tools 
and occasionally hunting.  Audiological testing revealed a 
mild to moderately severe notched sensorineural hearing loss 
in the right ear and a moderate to moderately severe notched 
sensorineural hearing loss in the left ear.  The private 
examiner then opined that the Veteran's hearing loss and 
tinnitus are "more likely than not" caused by his inservice 
noise exposure.  The examiner noted that this was based on 
his case history, hearing loss configuration, and onset of 
tinnitus.

Inservice exposure to acoustical trauma has been 
established.  Further, the Veteran states that his tinnitus 
began during his military service, and post service medical 
evidence indicates the presence of hearing loss since 1987.  
The VA examiner's rationale that 155 milli-meter howitzers 
commonly fired over ones work area "are not considered 
significant compared to military personnel firing weapons 
associated with combat actions," do not take into 
consideration that the Veteran was awarded the Combat 
Infantryman Badge, and therefore would have been exposed to 
"weapons associated with combat actions."  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  Accordingly, applying the 
doctrine of reasonable doubt, the Board finds that the 
Veteran's bilateral hearing loss and tinnitus are related to 
active military service.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, service connection for bilateral 
hearing loss and tinnitus is warranted.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


